Exhibit 10.35

AGREEMENT, RELEASE AND WAIVER OF ALL CLAIMS

WHEREAS, this Agreement, Release and Waiver of All Claims is made and entered
into this 29th day of June, 2011 by and between Ultralife Corporation
(“Ultralife”) and Patrick Hanna (“Employee”).

NOW, THEREFORE, in consideration of the premises and covenants hereinafter set
forth, the parties agree as follows:

1. (a) Ultralife agrees to pay Employee severance in the sum of his/her regular
bi-weekly pay rate for a period from the beginning of September 1, 2011 through
May 31, 2012 (nine months) minus all required withholding for any federal, state
and local income taxes, social security, unemployment and other normal payroll
deductions, as set forth in Paragraph 6 of this Agreement.

(b) Ultralife agrees to continue medical and dental coverage through May 31,
2012. Employer shall pay the cost of that coverage for the employee. Once the 9
month period has expired the employee is eligible for COBRA coverage which the
employee is responsible for paying.

(c) Ultralife agrees to keep your vested stock options active through May 31st,
2012. Once the severance period is completed, per the stock option agreement you
will have ninety (90) days (or until the options expiration date, if earlier) to
exercise vested options.

2. (a) In exchange for and in consideration of this Agreement, Release and
Waiver of All Claims, Employee irrevocably and unconditionally releases and
discharges Ultralife, its past and present officers, directors, agents,
representatives, employees, parent company, subsidiaries, affiliates, successors
and assigns (hereinafter collectively referred to as “Releasees”), jointly and
individually, from any and all actions, causes of action, obligations,
liabilities, judgments, suits, debts, attorneys’ fees, costs, sums of money,
wages, bonuses, benefits, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, extents, executions, claims and demands whatsoever in law,
or in equity, which against the Releasees, Employee, his/her heirs, executors,
administrators, successors and assigns, ever had, now have or hereafter can,
shall or may have for, upon or by reason of any matter, cause or thing
whatsoever related to Employee’s employment with Ultralife and/or his/her
termination from said employment, from the start of said employment to the date
this Agreement, Release and Waiver of All Claims is executed.

(b) Said release covers, without limitation, any claims of discrimination on the
basis of sex, sexual harassment, disability, handicap, race, color, religion,
creed, national origin, ancestry, age (including, without limitation, any rights
or claims under the Age Discrimination in Employment Act of 1967, as amended),
citizenship, ethnic characteristics, veteran status, sexual or affectional
preference or marital status and also includes, no matter how denominated or
described, any claims of discrimination and retaliation under any federal, state
or local law, rule, regulation or executive order, and any claims of wrongful
discharge or termination, unjust dismissal, constructive discharge, breach of
contract, written or oral, express or implied, breach of promise, public policy,
negligence, retaliation, lack of sufficient notice of



--------------------------------------------------------------------------------

termination or layoff, defamation, libel, slander, impairment of economic
opportunity, loss of business opportunity, fraud, misrepresentation,
whistleblower activities, perceived disability, history of disability,
occupational disease or injury, workers’ compensation benefits, attorneys’ fees,
and payment of wages or fringe benefits, from the start of Employee’s employment
to the date this Agreement, Release and Waiver of All Claims is executed.

(c) Nothing in this Paragraph 2 is intended to or constitutes a waiver of any
rights either party may have under this Agreement, Release and Waiver of All
Claims.

(d) Employee understands and agrees that he/she would not receive the severance
specified in Paragraph 1 above, except for his/her execution of this Agreement,
Release and Waiver of All Claims and the fulfillment of the promises contained
herein.

3. Employee acknowledges and agrees that, by signing this Agreement, Release and
Waiver of All Claims, he/she is surrendering and giving up any right he/she has
or may have, without limiting the generality of any other provision herein: to
assert any claim against or involving the Releasees arising from or in any way
relating to his/her employment with Ultralife and/or his/her termination from
said employment, or to permit himself/herself to be a member of any class
seeking relief against the Releasees. Employee further agrees that he/she will
not counsel, voluntarily appear as a witness, voluntarily provide documents or
information, or otherwise assist in the prosecution of any claims, class action
or otherwise against the Releasees. Provided, however, that nothing in this
Agreement shall be construed to prohibit you from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC or a
comparable state or local agency. Notwithstanding the foregoing, you agree to
waive your right to recover monetary damages in any charge, complaint or lawsuit
filed by you or by anyone else on your behalf.

4. By signing this Agreement, Release and Waiver of All Claims, Employee
acknowledges and agrees that:

(a) he/she has been afforded a reasonable and sufficient period of time to
review, for deliberation thereon and for negotiation of the terms thereof and
he/she has been specifically advised by Ultralife to consult with an attorney of
his/her choice before signing it;

(b) he/she has carefully read and fully understands the terms of this Agreement,
Release and Waiver of All Claims;

(c) he/she has signed this Agreement, Release and Waiver of All Claims freely
and voluntarily and without duress or coercion and with full knowledge of its
significance and consequences and of the rights relinquished, surrendered,
released and discharged hereunder;

(d) the only consideration for signing this Agreement, Release and Waiver of All
Claims are the terms stated herein and no other promise, agreement or
representation of any kind has been made to him/her by any person or entity
whatsoever to cause him/her to sign this Agreement, Release and Waiver of All
Claims;

 

2



--------------------------------------------------------------------------------

(e) he/she was advised that in order to receive the consideration set forth in
Paragraph 1 of this Agreement, Release and Waiver of All Claims, all persons
offered such consideration must execute such Agreement, Release and Waiver of
All Claims and return it to Angie Scanlon, VP of Human Resources, within no more
than forty-five (45) days after receiving it, and that each eligible employee
has seven (7) days to revoke such Agreement in writing;

(f) that he/she was advised that the following (see Attachment A) are the job
titles and ages of all individuals selected for termination in the employment
termination program.

(g) that he/she was advised that the following (see Attachment B) are the job
titles and ages of all individuals who were not selected for termination in the
employment termination program.

(h) that he/she was offered a period of at least but not more than forty-five
(45) days after his/her receipt of this Agreement, Release and Waiver of All
Claims to consider it.

(i) that if at any point he/she becomes employed by Ultralife, its parent
company or any affiliate of Ultralife or its parent company during the period of
payments referenced in Paragraph 1 and Paragraph 6 of this Agreement, such
payments shall cease immediately on the date of hire.

(j) that he/she has returned all company property to Human Resources or his/her
supervisor.

5. This Agreement, Release and Waiver of All Claims may be revoked by Employee
at any time during the period of seven (7) days following the date of his/her
execution of the Agreement, Release and Waiver of All Claims by delivering such
revocation in writing to Angie Scanlon, VP of Human Resources, at her office at
Ultralife Corporation, 2000 Technology Parkway, Newark, New York 14513 and that
this Agreement shall not become effective or enforceable until this seven-day
period has expired. Employee further agrees that if he/she exercises his/her
right to revoke the Agreement within seven days, his/her termination of
employment will nevertheless occur, he/she will not be entitled to the payment
referenced in Paragraph 1 above, and he/she will return any consideration
received pursuant hereto to Ultralife. If such seven-day revocation period
expires without Employee exercising his/her revocation right, the obligations of
this Agreement, Release and Waiver of All Claims will then become fully
effective as more fully set forth herein.

6. The payments referenced in Paragraph 1 above shall be made by mailing or
directly depositing a check in the above-referenced amount made payable to
employee on the Friday of the applicable bi-weekly pay periods for a period from
September 1, 2011 through May 31st, 2012 commencing on the pay date after the
occurrence of all of the following events: (1) the complete execution of this
Agreement, Release and Waiver of All Claims; (2) the receipt of the original of
same by Angie Scanlon, VP of Human Resources; and (3) the expiration of the
seven-day revocation period (as described in Paragraph 5 above).

 

3



--------------------------------------------------------------------------------

7. Employee agrees to keep confidential the terms of this Agreement, Release and
Waiver of All Claims and not to disclose any information regarding its existence
or substance, except to an attorney with whom Employee chooses to consult
regarding his/her consideration of this Agreement, Release and Waiver of All
Claims. Notwithstanding the foregoing, Employee may inform his/her immediate
family and his/her legal and tax advisors of the amount and nature of this
agreement and that he/she voluntarily chose to enter into it. However, before
disclosing any such information to any such person, Employee shall advise such
person that the terms of the Agreement, Release and Waiver of All Claims are
confidential and that disclosure of the terms of the Agreement, Release and
Waiver of All Claims will subject such person to suit by Ultralife and to
Employee’s forfeiture of the amounts and benefits set forth in Paragraph 1
above. Any inquiries regarding Employee shall be responded to consistent with
Ultralife’s regular policy of providing only the dates of his/her employment and
the position(s) he/she held.

8. Nothing contained in this Agreement, Release and Waiver of All Claims, nor
the fact that any party has signed it, shall be considered or deemed to be an
admission of any wrongdoing on any of their parts and/or on the part of any
Releasee, or any violation or breach of any federal, state or municipal law,
statute, ordinance or executive order by any of them and/or by any of the
Releasees.

9. Employee’s last day of active employment with Ultralife is August 31st ,
2011. The severance payments to be made by Ultralife pursuant to Paragraph 1 of
this Agreement are in addition to any amounts Employee was or may have been
entitled to receive from Ultralife in the normal course of his/her employment
with Ultralife. This Agreement reflects the agreement reached among the parties.
There is no other agreement except as stated herein. This Agreement shall at all
times be construed and governed by the laws of the State of New York. It may not
be changed unless the change is in writing and signed by all parties. Employee
acknowledges that he/she would not receive the severance specified in Paragraph
1 of this Agreement, except for the execution of this Agreement, Release and
Waiver of All Claims and the fulfillment of the promises contained herein.

10. Employee acknowledges that the terms of this Agreement, Release and Waiver
of All Claims are accepted by him/her as full and complete resolution, accord
and satisfaction of any and all claims or demands arising out of or relating to
his/her employment with Ultralife and/or his/her termination from said
employment.

11. The invalidity of any provision of this Agreement, Release and Waiver of All
Claims shall not affect the validity of any other provision thereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement, Release and Waiver of All Claims as of the date set forth below.

 

EMPLOYEE     ULTRALIFE CORPORATION /s/ Patrick R. Hanna, Jr.     By:  

/s/ Angie Scanlon

Print Name: Patrick R. Hanna, Jr.       Angie Scanlon       Subscribed and sworn
to before       Subscribed and sworn to before me this 15th day of July, 2011  
    me this 15th day of July, 2011      

/s/ Donna M. Laurenza

     

/s/ Donna M. Laurenza

Notary Public       Notary Public

 

5